PER CURIAM.
This cause is before us on appeal from a final judgment of dissolution. We affirm the judgment below but remand for correction of an obvious clerical error. The portion of the record requiring correction provides the following:
Commencing on July 11, 1986, Respondent shall pay to Petitioner the sum of $166.15 every two (2) weeks for the support of the children named above. Support reduced to sum of $154.61 (every two (2) weeks) upon Ann Marie Stover reaching her majority or becoming self-supporting, and the sum of $115.38 (every two (2) weeks) upon Bethany G. Sto-ver reaching her majority or becoming self-supporting.
The transcript reflects that the trial judge intended to schedule reductions in child support commensurate with each child’s attainment of majority. However, the order omits the middle child (Matthew’s) attainment of majority and erroneously provides for child support in the amount of $115.38 to be paid for an indefinite period to the youngest child (Bethany) upon her attainment of the age of majority. Accordingly, we remand to the trial court for a correction of its order to reflect that Bethany is to receive child support in the specified amount upon Matthew's attainment of the age of majority or his becoming self-supporting.
AFFIRMED and REMANDED.
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.